277 S.W.3d 231 (2009)
KENTUCKY BAR ASSOCIATION, CLE Commission, Movant,
v.
Robert Paul MARTIN, Respondent.
No. 2008-SC-000964-KB.
Supreme Court of Kentucky.
February 19, 2009.

ORDER
On December 8, 2008, Respondent, Robert Paul Martin (KBA member number 86143), was ordered to show cause why he should not be suspended from the practice of law for failing to comply with the continuing legal education requirements set forth in Supreme Court Rule (SCR) 3.661, for the educational year ending June 30, 2008. Respondent acknowledges that on June 30, 2008, he was deficient 1.0 hour of the required 2.0 hours of ethics credit. On December 8, 2008, Respondent completed 1.0 hour of additional ethics credit.
Having found Respondent failed to timely meet the continuing legal education requirements set forth in SCR 3.661, we DENY his motion to dismiss this action. Further, as Respondent has failed to show cause for such failure, we GRANT the motion of the Kentucky Bar Association (KBA), CLE Commission, and in lieu of suspension, fine Respondent one hundred dollars ($100.00).
IT IS FURTHER ORDERED that:
1. Respondent, Robert Paul Martin, shall pay the $100.00 fine to the KBA within twenty (20) days following entry of this Order.
2. If the fine is not paid within twenty (20) days of entry of this Order, Robert Paul Martin, KBA member number 86143, shall be suspended from the practice of law in the Commonwealth of Kentucky for a period of thirty (30) days.
3. The 1.0 credit hour of ethics credit earned by Robert Paul Martin during the 2008-2009 educational year shall be applied to the deficiency for the educational year 2007-2008.
4. Robert Paul Martin shall be precluded from obtaining a "non-hardship" time extension under SCR 3.667(2) for the educational years ending June 30, 2009, and June 30, 2010.
All sitting. All concur.
*232 ENTERED: February 19, 2009.
/s/ JOHN D. MINTON, JR.
Chief Justice